Citation Nr: 0022455	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left bunionectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from July 1981 to 
September 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the veteran's claim 
seeking entitlement to service connection for residuals of 
left bunionectomy, assigning a noncompensable rating from 
November 30, 1993.  The veteran perfected an appeal of the 
March 1994 decision.  In a July 1995 rating action, the 
veteran's disability evaluation for the residuals of a left 
bunionectomy was increased from a noncompensable rating to a 
10 percent rating from November 30, 1993.  In January 1998, 
the Board remanded the veteran's claim so that the RO could 
obtain all of the veteran's medical records and complete a VA 
orthopedic examination.  The RO completed all additional 
development as requested by the Board's remand.  

In a February 2000 rating action, the RO granted service 
connection and assigned a 10 percent disability rating for 
service connection for a residual scar, left great toe, with 
hypoesthesia as secondary to service-connected disability of 
residuals, left bunionectomy.  In a February 2000 
Supplemental Statement of the Case, the RO continued a 
disability evaluation of 10 percent for the veteran's 
residuals of a left bunionectomy.

The Board also notes that in a July 2000 written brief 
presentation the veteran's accredited representative raised 
the issue of a total rating based on individual employability 
due to service-connected disabilities.  That issue has not 
been addressed by the RO.  It is referred back to the RO for 
proper development.  

The current schedular award for the residuals of a left 
bunionectomy is less than the maximum evaluation available 
and consequently the issue remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  The veteran's residuals of a left bunionectomy are 
objectively manifested by a mild flat foot deformity, 
bilaterally, and severe hallux valgus on the left.  The left 
first metatarsophalangeal joint reveals a full range of 
motion.  As to range of motion of the left foot, there is 
pain on dorsiflexion as dorsiflexion approaches 60 degrees 
and plantar flexion approaches 10 degrees. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a left bunionectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5280 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate that the 
veteran received treatment in October 1981, from January to 
April 1982, and from August to October 1982 for painful 
bunions on the left foot.  Screening notes of medical care 
from February 1985 show that the veteran reported having 
complaints of pain in his left foot.  Further medical records 
from February 1985 show that due to pain in the 
metatarsophalangeal joint, the veteran could not run or 
stand.  An April 1985 medical record notes that the veteran 
again complained of having painful bunions on the left foot.  
A May 1985 medical record shows an assessment of hallux 
valgus with bunions.  In May 1985 it was also noted that the 
veteran had complaints of bunions on the left foot for 
approximately four years.  A June 1985 physical profile 
medical record shows that the veteran had a postoperative 
bunionectomy.  

During a May 1995 personal hearing, the veteran reported 
suffering from pain in his left foot when standing or walking 
for long periods of time.  According to the veteran, swelling 
and tingling pain in his left foot has affected his 
occupation as a truck driver.  The veteran also reported that 
he does not have complete movement in his large toe, 
especially when his left foot is hurting.  He added that as a 
result of his bunionectomy he has a scar that is sometimes 
painful and tender.  

During a May 1995 VA examination, the veteran reported having 
left bunion surgery while on active duty.  He stated that 
ever since he had his surgery, the bump is still there and it 
has progressively worsened.  He also reported that he is a 
long distance truck driver and he has given up two jobs due 
to the discomfort in his left foot.  

Objective findings showed that on weight bearing, the veteran 
had pes planus type foot.  The left first metatarsophalangeal 
joint area showed a large varus deviation and the veteran had 
a hallux abdcutovalgus type deviation.  On weight bearing, 
the veteran's toe did not purchase to the ground and the 
amount of dorsiflexion available to the first 
metatarsophalangeal joint on the left was only five degrees 
of dorsiflexion with just eight degrees of plantar flexion.  
There was a lot of discomfort in palpation of the first 
metatarsophalangeal joint area.  

Upon further examination for posture, the veteran could rise 
on his toes and heels, and the veteran could squat.  However, 
on squatting there was a lot of discomfort, sub-first 
metatarsophalangeal joint left.  It was noted that the 
appearance of the foot had bilateral pes planus deformity 
with a large hallux abductor valgus deformity on the left.  
The veteran had limitation of range of motion of the first 
metatarsophalangeal joint.  The veteran's toe did not reach 
the ground.  

The VA examiner found that the deformity present was 
bilateral pes planus deformity with hallux abductovalgus 
deformity, left.  On ambulation, the veteran ambulated with a 
slight limp on the left and he had an apropulsive type gait 
on the left with an abduction on the forefoot.  As to 
vasculature, the veteran's dorsalis pedis, posterior tibial 
was +3 equal and bilateral.  There was a diffuse callus of 
the first metatarsophalangeal joint, left.  

A May 1995 X-ray report revealed a dorsiflexed first X-ray of 
the left with no evidence of any bony procedure done on the 
first metatarsophalangeal joint area.  There was also a large 
hallux abductovalgus deformity present with hypertrophy of 
the medial condyle of the first metatarsal.  Diagnoses were 
bilateral pes planus deformity, severe hallux abductovalgus 
deformity secondary to surgical correction, and tibial 
sesamoiditis, left, first metacarpophalangeal joint with 
limitation of range of motion of the first 
metatarsophalangeal joint area, left.  

In a March 1998 letter, the veteran stated that the only 
medical treatment he had received for his left bunionectomy 
had been with a VA hospital in Tampa, Florida.  

During a May 1998 VA orthopedic examination, the veteran 
reported that the left foot at the first metatarsophalangeal 
joint was constantly painful.  He told the VA examiner that 
he had pain over the first metatarsophalangeal joint site.  
He further stated that he had deep bone pain and paresthesias 
to the incision cite.  He also reported that his left calf 
muscle cramps on occasion and he always favors the left foot.  
He also stated that he has difficulty purchasing and wearing 
shoes due to the severe bunion deformity.  According to the 
veteran, his pain increases with his activities and he walks 
on the outside of his foot to prevent walking through the 
first metatarsophalangeal joint.  

Objective findings show that as to vascular status, the 
veteran's pedal pulses were intact.  On neurological 
examination, deep tendon reflexes and muscle tone were intact 
bilaterally.  Further neurological examination with a 
monofilament wire directly over the first metatarsophalangeal 
joint revealed areas of hypoesthesia directly over the 
incision cite, but the remainder of the foot and sensation 
appeared to be intact using the monofilament wire.  
Dermatologic findings showed a well-healed scar over the 
first metatarsophalangeal joint, left.  Nail plates were 
clear and skin was otherwise intact.  

On orthopedic examination, the veteran displayed a mild flat 
foot deformity bilaterally.  A static gait examination 
revealed that the veteran bore weight on the lateral aspect 
of his foot, but when told to push through his foot and put 
the whole foot on the ground, he displayed minimal valgus 
deformity with no significant mid-foot subluxation.  There 
was no talonavicular bulge, and the VA examiner classified 
the veteran's flat foot deformity as mild.  It was noted that 
the veteran had severe hallux valgus deformity on the left.  
Further examination of the left foot revealed full range of 
motion noted at the left first metatarsophalangeal joint.  
There was pain on dorsiflexion, however dorsiflexion 
approached 60 degrees and plantar flexion approached 10 
degrees.  

As to static bearing weight, the hallux under-rode the second 
toe and the second and third toes were beginning to overlap 
the hallux.  The VA examiner found that the veteran had 
severe bunion deformity on the left foot.  Gait examination 
revealed that the veteran was walking on the outside of his 
foot, which was promoting a cavovarus foot type due to his 
compensation for his bunion deformity.  When the veteran was 
told by the VA examiner to bear weight through his foot, he 
complied, but stated that it was painful.  

A radiographic evaluation of the left foot showed a severe 
bunion deformity with intermetatarsal angle of approximately 
18 degrees.  It was noted that there was a significant 
metatarsus adductus with measurement being approximately 20 
degrees.  It was also noted that there was evidence of a 
previous bunionectomy which was likely a non-osteotomy 
consisting of just removing the prominent medial portion of 
the metatarsal head.  According to the VA examiner, the 
bunion procedure performed on the veteran was inappropriate.  
He explained that the veteran needed a much more aggressive 
bunion procedure which would involve correction of the 
intermetatarsal angle and reduction of the intermetatarsal 
angle via osteotomy.  In his opinion, the removal of the 
medial eminence was performed and this likely weakened the 
medial collateral ligaments and further exacerbated the 
veteran's bunion deformity.  

The VA examiner concluded the veteran's symptoms were likely 
due to the fact that his gait was significantly altered due 
to his first metatarsophalangeal joint.  He further stated 
that he did not believe the veteran's pes planus would be the 
majority cause of his hallux valgus.  However he noted that 
the metatarsus adductus, which is congenital, predisposes 
patients to hallux valgus deformities.  The VA examiner also 
noted that the veteran had a residual bunion which was severe 
in nature.  On examination, there was no significant 
neurologic pathology with the exception of hypoesthesia at 
the site and the veteran's muscle tone was intact.  

Overall, the VA examiner found that as to functional loss, 
the veteran's bunion was severe enough to cause altered 
biomechanics, altered gait and pain, especially when wearing 
shoes, and performing athletic or rigorous activities.  The 
veteran's gait was already altered and that was likely due to 
compensation due as a result of bunion pain.  According to 
the VA examiner, the veteran will require an additional 
bunion procedure and will need an aggressive procedure to 
reduce his intermetatarsal angle and realign the first ray.  

During a May 1998 scar related VA examination, the veteran 
told the VA examiner that he does favor his left foot at 
times because of the tenderness inside.  According to the VA 
examiner, he watched the veteran as he walked and he observed 
that the veteran appeared to be walking normally early in the 
morning at approximately 8:30 a.m.  

A May 1998 X-ray report revealed that there had been a 
progression of a marked hallux valgus deformity of the left 
foot with lateral subluxation of the first metatarsal 
phalangeal joint.  The first metatarsal head showed a bony 
protuberance which could represent an exostosis versus post-
surgical changes.  

Impression was progression of a hallux valgus deformity on 
the left foot with lateral subluxation of the first 
metatarsal phalangeal joint and first metatarsal head 
protuberance representing exostosis versus post-surgical 
change.  

In August 1998, a representative of the Tampa VA Medical 
Center (MC) noted that the veteran did not receive treatment 
at the Tampa VAMC.  According to the representative, the 
veteran only reported to the Tampa VAMC for VA examinations 
in May 1998.  

II. Laws and Regulations 

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected residuals of a left bunionectomy.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 
The 10 percent rating awarded for this disability was made 
effective from the date of claim, and hence, there is no need 
to address the question of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.  

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. §4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

A 10 percent rating for unilateral hallux valgus is warranted 
where operated with resection of the metatarsal head or where 
the deformity is so severe as to be equivalent to an 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280. 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis 

The Board has reviewed the evidence of record and finds that 
a disability evaluation greater than 10 percent for the 
veteran's service connected residuals of a left bunionectomy 
is not warranted.  

The most current VA examination from May 1998 reveals that 
the veteran's in-service injury has resulted in a mild flat 
foot deformity bilaterally.  During a static gait 
examination, the veteran bore weight on the lateral aspect of 
his foot and displayed minimal valgus deformity with no 
significant mid-foot subluxation.  There was no talonavicular 
bulge and the VA examiner classified the veteran's flat foot 
deformity as mild.  It was noted that the veteran had severe 
hallux valgus deformity on the left.  On examination of the 
left foot, there was a full range of motion noted at the left 
first metatarsophalangeal joint.  There was pain on 
dorsiflexion, however dorsiflexion approached 60 degrees and 
plantar flexion approached 10 degrees.  

As to static bearing weight, the hallux under-rode the second 
toe and the second and third toes were beginning to overlap 
the hallux.  The VA examiner found that the veteran had 
severe bunion deformity on the left foot.  Gait examination 
revealed that the veteran was walking on the outside of his 
foot, which was promoting a cavovarus foot type due to his 
compensation for his bunion deformity. 

A radiographic evaluation of the left foot showed a severe 
bunion deformity with intermetatarsal angle of approximately 
18 degrees.  It was noted that there was a significant 
metatarsus adductus with measurement being approximately 20 
degrees.  It was also noted that there was evidence of a 
previous bunionectomy which was likely a non-osteotomy 
consisting of just removing the prominent medial portion of 
the metatarsal head.  According to the VA examiner, the 
bunion procedure performed on the veteran in-service was 
inappropriate, likely weakened his medial collateral 
ligaments, and further exacerbated the veteran's bunion 
deformity.

The VA examiner concluded the veteran's symptoms were likely 
due to the fact that his gait was significantly altered due 
to his first metatarsophalangeal joint.  He further stated 
that he did not believe the veteran's pes planus would be the 
majority cause of his hallux valgus.  However he noted that 
the metatarsus adductus, which is congenital, predisposes 
patients to hallux valgus deformities.  The VA examiner also 
noted that the veteran had a residual bunion which was severe 
in nature.  On examination, there was no significant 
neurologic pathology with the exception of hypoesthesia at 
the site and the veteran's muscle tone was intact.  The VA 
examiner found that as to functional loss, the veteran's 
bunion was severe enough to cause altered biomechanics, 
altered gait and pain, especially when wearing shoes, and 
performing athletic or rigorous activities.  According to the 
VA examiner, the veteran will require an additional bunion 
procedure and will need an aggressive procedure to reduce his 
intermetatarsal angle and realign the first ray.  

Additional evidence included a May 1998 X-ray report of the 
veteran's left foot.  Impression was progression of a hallux 
valgus deformity on the left foot with lateral subluxation of 
the first metatarsal phalangeal joint and first metatarsal 
head protuberance representing exostosis versus post-surgical 
change.  

In accordance with Diagnostic Code 5280, a 10 percent rating 
applies for unilateral hallux valgus when there is an 
operation with resection of the metatarsal head or where the 
deformity is so severe as to be equivalent to an amputation 
of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
This is the highest schedular evaluation for a bunion.  
Therefore, the Board finds that there is no basis for a 
higher schedular evaluation.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain and slight limitation of 
motion, the evidence shows that there are no other functional 
limitations resulting from the residuals of a left 
bunionectomy.  In light of the absence of compensable 
limitation of motion, the Board finds that the functional 
limitations imposed by the left bunionectomy disability are 
appropriately compensated by the 10 percent rating that has 
been assigned under Diagnostic Code 5280.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
While the veteran has maintained that he has given up two 
jobs due to discomfort in his left foot, the objective 
evidence does not tend to show that the veteran's service 
connected residuals of a left bunionectomy has resulted in 
frequent hospitalizations or has caused marked interference 
with employment.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

The claim of an entitlement to an evaluation greater than 10 
percent for the residuals of a left bunionectomy is denied.  




		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


